Citation Nr: 0813865	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by neurologic symptoms, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by neuropsychological symptoms, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by loss of taste and smell, to include as due to 
an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by kidney problems, to include as due to an 
undiagnosed illness.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1969 and from September 1990 to July 1991.  He had active 
duty in the Southwest Asia Theater of Operations during the 
Persian Gulf War from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

The appeal was remanded in February 2005 and February 2007 
for further development.

In May 2004, the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims folder.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between the 
veteran's sinus/atypical migraine headaches and any incident 
of service, and his headaches have been linked to a diagnosed 
condition.

2.  There is no medical evidence of a causal link between the 
veteran's neurologic symptoms and any incident of service, 
and his neurologic symptoms have been linked to a diagnosed 
condition. 

3.  There is no medical evidence of a causal link between the 
veteran's neuropsychological symptoms and any incident of 
service, and his neuropsychological symptoms have been linked 
to a diagnosed condition. 

4.  There is no medical evidence of a causal link between the 
veteran's loss of smell and any incident of service, and his 
loss of smell has been linked to a diagnosed condition. 

5.  The veteran does not have a disability manifested by loss 
of taste.

6.  The veteran does not have a disability manifested by 
kidney problems.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in or aggravated by 
service, nor is such a disorder due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

2.  A disorder manifested by neurologic symptoms was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 
(2007).

3.  A disorder manifested by neuropsychological symptoms was 
not incurred in or aggravated by service, nor is such a 
disorder due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.317.

4.  A disorder manifested by loss of sense of smell was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.

5.  Loss of sense of taste was not incurred in or aggravated 
by service, nor is such a disorder due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.317.

6.  A disability manifested by kidney problems was not 
incurred in or aggravated by service, nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, nephritis, 
and other organic diseases of the nervous system are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, headaches, sleep disturbances, and symptoms 
involving the respiratory system.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Service medical records are negative for complaints, 
treatment, or diagnosis of headaches, neurologic symptoms, 
neuropsychological symptoms, or loss of taste and smell.  In 
1965, the veteran was treated for a kidney infection with no 
residuals.  

At a Gulf War Protocol examination dated in February 1994, 
the veteran reported memory lapses, diarrhea, general 
achiness in the bones, muscle spasms in the back, and prior 
kidney infection while stationed in England.  

At his November 2002 VA general medical examination, the 
veteran reported sinus surgery in 2001 and as a result lost 
the senses of taste and smell due to constant postnasal 
drainage and nasal congestion.  The veteran indicated he had 
nocturia two to three times a night.  There was no dribbling.  
He reported he was told he had a kidney problem after a blood 
test when he was at the hospital at Spring Hill Memorial.  
The examiner believed it was due to elevated creatinine; 
however, the examiner noted that they did not have the 
laboratory test results at the present time to conclude that 
this was the reason for the renal complaint.

The veteran complained of dizziness which the veteran 
indicated was secondary to his hearing loss and tinnitus.  
After examination, the diagnoses included bronchial asthma, 
allergic rhinitis, status post rotator cuff surgery, right 
shoulder, and lactose intolerance.  The examiner noted that 
the veteran's renal diagnosis would be pending until the 
blood test report regarding BUN and creatinine, which was not 
in the chart at the time.  

At a December 2002 VA genitourinary examination, the veteran 
reported he was told that his kidneys were affected by 
medicine he had been given for high blood pressure.  The 
veteran denied daytime frequency in voiding, hesitancy, 
dysuria, hematuria, but did describe nocturia two to three 
times per night.  He denied incontinence.  He also reported 
that he had a kidney infection around 1965 and was treated 
with antibiotics with no recurrence.  Laboratory tests were 
within normal limits.  The examiner noted that based on 
normal BUN, creatinine, and electrolytes, he saw no evidence 
of any type of kidney dysfunction.

At his December 2002 VA sinus examination, the veteran 
reported post nasal drainage.  He stated he first noticed his 
loss of taste and smell around the time he underwent a sinus 
drainage procedure two and a half years ago by an ear, nose, 
and throat specialist.  The examiner suspected that the 
veteran underwent a septoplasty.  The veteran reported 
headaches, but could not distinguish between sinus headaches 
and non-sinus headaches.  The veteran described the severity 
as sometimes very severe as he had to stop what he was doing 
for a minute.  The frequency was noted as once a day.  The 
veteran claimed dizzy spells for the past three or four years 
mostly when changing posture from a kneeling to a standing 
orientation.  He indicated it cleared up in a few minutes.  
He denied any pain or discharge or drainage from the ears.  
He claimed a lot of pruritus involving the ears.  

After examination, the examiner diagnosed a fairly recent 
onset of chronic rhinitis with loss of taste and smell.  
There was a nasal and possibly a sinus procedure performed on 
the veteran two and a half years ago, the particulars of 
which were very vague from the veteran's history.  

At a December 2002 VA neurological disorders examination, the 
veteran reported having numbness and tingling sensation of 
both his hands and feet over the past three years, both day 
and night time.  He reportedly had nerve conduction studies 
done by a neurologist in Mobile within the past year and was 
diagnosed to have carpal tunnel syndrome bilaterally.  He was 
advised to use wrist splints which he has been using and 
seemed to help some.  

He complained of having headaches since his return from the 
Gulf War.  He described his headaches as occurring mostly 
every day, sometimes worse than the other times.  Usually the 
headaches were in the bifrontal area, and got sharp pain and 
associated with nausea at times and no vomiting.  He also had 
photophobia and took Aleve which seemed to help sometimes.  

He started having nausea and loss of appetite four years ago.  
He was feeling dizzy and like passing out when he was getting 
up from sitting or in a laying down position.  He reported 
sinus surgery in 2001 and since that time lost his sense of 
taste and smell.  He also noted he woke up at night to 
urinate.  

After examination, the examiner noted that the veteran's 
history of headaches were probably tension headaches and 
could be secondary to sleep disturbance.  

At a December 2002 VA mental disorders examination, the 
examiner noted reviewing the claims file and finding no 
mental health history and no description of symptoms other 
than the sleep disturbance in the service medical records.  
The examiner noted that the veteran gave evidence of being 
very deeply affected by the death of his father.  

After examination, the examiner diagnosed anxiety which had 
continued to some degree since he personally witnessed the 
death of his father at age eleven.  The anxiety was in 
exacerbation seemingly in association with a change in health 
status.  

At his May 2004 Travel Board hearing, the veteran testified 
that he was not told by a doctor that his fatigue was related 
to any psychological problem.  He was also told he had carpal 
tunnel syndrome and was treated for degenerative disc disease 
of the low back.  The veteran described his neurologic 
symptoms as encompassing his back problems, joint problems, 
and intolerance to dairy products.  The veteran believed that 
his stomach and intestinal problems were due to eating 
rations while stationed in Saudi Arabia.  The veteran also 
noted that he developed anxiety due to his service in Saudi 
Arabia.  He testified that he had two sinus surgeries but 
believed he started losing his sense of smell and taste prior 
to the first surgery in 2000.  The veteran testified that 
after he coughed he got headaches.  He stated he took Tylenol 
or Aleve for temporary relief.  

At a December 2005 VA general medical examination the veteran 
reported urinary tract infection; poor and disturbed sleep; 
occasional constipation; he denied weight loss; he avoided 
milk products since 1991, as he had been told he was lactose 
intolerant; occasional numbness in the tips of his fingers 
and occasional numbness in his toes and feet; he was told he 
had carpal tunnel syndrome; chronic pains in his shoulder 
joints; lower back pain and stiffness; impaired taste 
sensation and total loss of smell.  

It was noted that the veteran weighed 260 pounds.  Posture 
and gait were normal.  Hemic and lymphatic were within normal 
limits.  There was no unusual adenopathy, leg edema, or 
pallor.  Nose, sinus, mouth, and throat were within normal 
limits, but the veteran had mild congestion in his throat and 
nose without any evidence of sinusitis.  The veteran was 
obese, with no organomegaly and bowel sounds were normal.  
The musculoskeletal examination revealed all joints to be in 
satisfactory and normal condition with full range of motion.  

The neurological examination revealed subjective numbness in 
the fingertips, otherwise intact.  The psychiatric 
examination was normal.  Diagnoses included: recurrent sinus 
infection and sinusitis, currently stable; history of urinary 
tract infection, currently stable; and occasional 
constipation, but no significant gastrointestinal problems at 
this time.  It was noted that the veteran had been evaluated 
by a neurologist in the past, and had chronic aches and pains 
in the cervical and lumbosacral spine.  X-ray revealed 
degenerative disc disease in both these areas.  It was noted 
that the taste sensation had been partially improved with 
sinus surgery; however, the veteran denied any improvement 
with smell sensation.  


At a July 2006 VA cranial nerves examination, the examiner 
noted that the loss of smell and taste was an undiagnosed 
condition and had involvements of cranial nerves.  Whether or 
not these conditions appeared because of his Persian Gulf 
stay is uncertain and in the examiner's medical opinion were 
less likely from Persian Gulf stay and speculative at best.  
The veteran reported digestive conditions of occasional 
constipation.  The examiner opined it was not due to his 
active duty service or stay in the Persian Gulf.  Occasional 
constipation could be present in any normal individual and 
possible other causes in this individual were all 
speculative.

The joints involved were the cervical spine, left shoulder, 
and lumbar spine.  It was noted that the veteran had minimal 
osteoarthritic changes in C6-C7 and severe disc disease at 
the 5th lumbar intervertebral disc.  There was no evidence of 
disease in his left shoulder joint.  The examiner indicated 
that these conditions were diagnosed conditions and were less 
likely related to an injury from early 1990s as he had denied 
any specific injury to these areas.  These conditions were 
more likely from the aging process and probable unknown 
injuries.  The mental disorder claimed by the veteran was 
noted by the examiner as related to his neuropsychological 
disorders, etiology of which was entirely speculative.  No 
specific muscle disorder or disease was detected.  

VA treatment records dated 2002 to 2006 show that the veteran 
reported low back pain, right shoulder rotator cuff surgical 
repair in 2000, and a recent diagnosis of sleep apnea.  In 
2006, the examiner noted some proteinuria in his most recent 
urinalysis in November 2005 and a low albumin.  When the 
veteran was asked about past renal problems, he stated that 
in 2002 he had an admission to Mobile Infirmary for eleven 
days following a syncopal spell and was found to have 
"kidneys all messed up" and had to be taken off Lotrel for 
hypertension.  He indicated his kidneys got better but he 
could not tell the examiner a diagnosis.  A June 2006 record 
showed diagnoses of back pains, proteinuria, sleep apnea, all 
noted as stable.  

At a July 2007 VA genitourinary examination, the veteran 
reported chronic weakness and fatigue.  He denied any 
appetite loss.  He complained of four to five episodes of 
urinary frequency a day, with four to five episodes of 
nocturia.  He denied any history of incontinence.  He stated 
he was treated for a urinary tract infection in 2003.  He 
denied any history of renal colic or bladder stones and no 
history of acute nephritis.  The examiner noted normal TSH, 
PSA, Glucose, renal functions, and HgbA1C in May 2007.  
Normal urinalysis except trace protein in July 2007 was also 
noted.  

At a July 2007 VA Gulf War Guideline examination, the veteran 
reported headaches starting in August 1991.  He indicated the 
headache intensity was less and they did not come as often as 
before.  Headache frequency was noted as a couple of times a 
day or sometimes he might not have them for two to three 
days.  He described a dull nagging pain over the forehead 
with intensity of five to six and also got lightheaded and 
dizzy.  Sometimes the light bothered him.  He took aspirin or 
Tylenol.  He reported fatigue and weakness with the headaches 
and complained of neck pain sometimes with the headaches.  
After examination, the examiner diagnosed sinus/atypical 
migraine headaches.  The examiner noted that the records show 
no treatment for headaches while in service and it was 
speculative whether the headaches were etiologically related 
to service.

The veteran reported tingling and numbness in the lower 
extremities.  He could not remember how it started.  He also 
had low back pain going down into the back of the thigh up to 
the knee, sometimes it went to both sides.  He denied 
weakness in the extremities.  In the upper extremities he 
reported tingling and numbness, especially when he was 
resting both the hands and talking on the phone.  He 
complained of cramps in his fingers and neck pain to the 
shoulders and to both hands.  After examination, the examiner 
diagnosed carpal tunnel syndrome of the upper extremities.  
The examiner noted it was speculative whether it was 
etiologically related to service.  It was noted that the 
veteran had underlying neuropathy in the hands and feet with 
the neurological examination.  There was decreased pinprick 
in the hands and feet.  The examiner noted peripheral 
neuropathy after chemotherapy for his cancer.  The examiner 
diagnosed chronic low back pain with degenerative disc 
disease.  He had radicular symptoms into the lower 
extremities, also with numbness in the legs while sitting.  
He had residual decreased pinprick in the left thigh 
anteriorly with his surgery for carcinoma in the left 
inguinal area.


The veteran reported loss of sense of taste and smell after 
he got back from service.  He also gave a history of two 
sinus surgeries for sinus congestion, one in 2002 or 2003 and 
the other in 2004.  He reported that certain foods like 
spices he can taste.  He could not smell anything.  He 
reported constant clogging up over the forehead and maxillary 
sinus areas.  The examiner noted that the veteran was able to 
taste sugar and salt but was unable to smell.  After 
examination, the diagnosis was subjective complaints of loss 
of sense of smell and taste.  It was noted it was more 
speculative whether related to service.  CT scan of the 
sinuses reported a negative brain scan, marked pan sinusitis, 
underlying polyp, mucus retention cyst or mass not excluded, 
and obstruction of the osteomeatal complexes bilaterally.  

The veteran reported having anxiety and was nervous and could 
not sleep properly.  He reported he had pains in his feet and 
legs which keep him from sleeping and he had to urinate every 
30 minutes.  The veteran stated he was a shift worker and had 
great difficulty sleeping during the daytime.  The veteran 
reported feeling anxious after his father's death and was 
very troubled by that.  He also reported memory problems.  
After examination, the examiner noted that the veteran 
complained of having anxiety since his father's death when he 
was eleven, but the anxiety the veteran described was rather 
vague and scattered.  There was no clear pattern of it 
meeting the criteria of an anxiety disorder.  He cited his 
symptoms of his anxiety as urinating every 30 minutes and 
feeling nervous.  He complained of sleep problems, but then 
he reported that he had pain in his feet and legs which kept 
him from sleeping.  He also reported he could not sleep when 
he worked the midnight shift because he had to sleep during 
the daytime.  His memory was noted as intact with respect to 
remote recall.  His recall of immediate items was intact 
without difficulty.  The examiner noted that the veteran had 
not had neuropsychological testing and it was recommended by 
the Review Board; however, in the examiner's opinion, he did 
not see any evidence for such.  His memory complaints were 
that of which considered to be normally age related such as 
forgetting the names of people he grew up with, getting 
distracted and forgetting what he went into the kitchen for, 
etc.  He reported that he was not engaging in any activities 
he essentially found enjoyable.  The examiner noted that the 
veteran did not appear to have much of a social life or 
hobbies to distract him from his medical problems.  The 
summary noted that the veteran's current anxiety appeared to 
be a combination of the anxiety that he experienced as a 
child as well as his chronic health problems that he was 
complaining of.  The diagnosis was noted as mood disorder due 
to general medical problems including cancer and asthma.

The Board finds that the preponderance of the evidence is 
against service connection on either a direct basis or under 
the provisions for Persian Gulf claims for headaches, 
neurologic symptoms, neuropsychological symptoms and loss of 
taste and smell, and kidney problems.  Initially, to whatever 
extent the veteran had headaches, neurologic symptoms, 
neuropsychological symptoms, and loss of smell, they have 
been ascribed diagnoses, which precludes service connection 
under the statutes and regulations that govern claims based 
upon service in the Persian Gulf, which require an 
undiagnosed illness.  The veteran's headaches have been 
diagnosed as sinus/atypical migraine headaches.  The 
veteran's neurologic symptoms in the upper extremities were 
diagnosed as carpal tunnel syndrome.  The neurologic symptoms 
in the lower extremities were attributed to peripheral 
neuropathy after chemotherapy for cancer and degenerative 
disc disease with radicular symptoms and numbness into the 
lower extremities.  The veteran's claimed neuropsychological 
symptoms were diagnosed as mood disorder/anxiety.  The 
examiner noted that the veteran's anxiety appeared to be a 
combination of the anxiety that he experienced as a child as 
well as his chronic health problems.  The veteran's loss of 
the sense of smell was attributed to his sinus surgery after 
active duty service.  

In addition, to the extent that the veteran is claiming 
service connection for headaches, neurologic symptoms, 
neuropsychological symptoms, loss of taste and smell, and 
kidney problems on a direct basis, the Board has found no 
evidence that the veteran's current disabilities had their 
onset in service.  There is also no medical evidence of 
psychoses, nephritis, or other organic diseases of the 
nervous system within one year of discharge from active duty.  
Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
these current disabilities are related to his active service.  
As a lay person, his statements on such matters do not 
constitute competent medical evidence, since he is not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion).  There is 
no medical evidence of a nexus between the veteran's 
headaches, neurologic symptoms, neuropsychological symptoms, 
loss of taste and smell, and kidney problems and his period 
of active duty service.  The medical evidence of record is 
against finding a basis to grant service connection.

In addition, there is no evidence that the veteran currently 
suffers from a kidney disorder or loss of sense of taste.  
Although the veteran was treated for a kidney infection once 
in service in 1965, no further residuals were noted.  A 
December 2002 VA examination noted laboratory tests were 
within normal limits.  There was no evidence of kidney 
dysfunction.  The July 2007 VA examiner noted no diagnosis of 
a kidney disorder and indicated normal TSH, PSA, Glucose, 
renal functions, and HgbA1C in May 2007; and normal 
urinalysis except trace protein in July 2007.  As for the 
disorder claimed as loss of sense of taste, the July 2007 
examiner noted that the veteran was able to taste salt and 
sugar during the examination.  The examiner diagnosis noted 
subjective complaints of loss of sense of taste.  In absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.  

As noted above, the veteran asserts that he is entitled to 
service connection for a kidney disorder and loss of the 
sense of taste; however, the medical evidence clearly shows 
that he does not have a kidney disorder or loss of sense of 
taste.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2002, December 2003, and March 2005 of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  

The veteran was provided specific notice of how disability 
ratings and effective dates are assigned as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in July 2006, 
after the Dingess decision was issued.  The timing of this 
notice is harmless in this instance because the preponderance 
of the evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examinations, and private medical 
records have been associated with the claims folder.  The 
veteran also testified at a Travel Board hearing in May 2004.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for neurologic symptoms is 
denied.

Entitlement to service connection for neuropsychological 
symptoms is denied.

Entitlement to service connection for loss of taste and smell 
is denied.

Entitlement to service connection for kidney problems is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


